FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            August 3, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-2009
                                                   (D.C. No. 2:18-CR-01254-RB-1)
 ALONSO GRADO, a/k/a Lonsie,                                  (D. N.M.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, BACHARACH and CARSON, Circuit Judges.
                 _________________________________

      Alonso Grado pleaded guilty to conspiracy to possess with intent to distribute

50 grams or more of methamphetamine, distribution of methamphetamine, and use of

a communication facility to further the commission of a drug trafficking crime. He

was sentenced to serve 180 months in prison. Although his plea agreement contained

a waiver of his appellate rights, he filed a notice of appeal. The government has

moved to enforce the appeal waiver in the plea agreement pursuant to United States

v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Grado’s appeal is within the

scope of the appeal waiver; (2) he knowingly and voluntarily waived his appellate

rights; and (3) enforcing the waiver would not result in a miscarriage of justice.

      In response to the government’s motion, Mr. Grado concedes his appeal

waiver is enforceable under the standard set forth in Hahn. Based on this concession

and our independent review of the record, we grant the government’s motion to

enforce the appeal waiver and dismiss the appeal. This dismissal does not affect

Mr. Grado’s right to pursue post-conviction relief on the grounds permitted in his

plea agreement.


                                            Entered for the Court
                                            Per Curiam




                                           2